DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Claims 1-3, 5-10, 12-14, 16-20, 22 and 24 contain patent eligible subject matter in view of the applicant’s arguments and the claims as amended on 3/1/2021.     
The prior art taken alone or in combination failed to teach or suggest :
“in response to the first response, generating a second response corresponding to the original transaction, the second response comprising the first identifier and the second identifier, 
transmitting the second response to the client device; receiving a follow-on message from the client device, the follow-on message comprising the first identifier, wherein the follow-on message comprises a request and/or action associated with the original transaction, analyzing the follow-on message to identify the first identifier and the request and/or action associated with the original transaction, based on the identified first identifier, associating the follow-on message with the original transaction; and  executing the identified request and/or action associated with the original transaction” as recited in independent claim 1.

“in response to the first response, generate a second response corresponding to the original transaction comprising the first identifier and the second identifier, and transmit the second response to the client device, receive a follow-on message from the client device, the follow-on message comprising the first identifier, wherein the follow-on message comprises a 

“in response to receiving the first response, generating a second response corresponding to the original transaction comprising the first identifier, transmitting, to the client device via the API, the second response to the client device via the public internet connection, receiving a follow-on message from the client device via the API, the follow-on message comprising the first identifier, wherein the follow-on message comprises a request and/or action associated with the original transaction, analyzing the follow-on message to identify the first identifier and the request and/or action associated with the original transaction, based on the identified first identifier, associating the follow-on message with the original transaction, and executing the identified request and/or action associated with the original transaction” as recited in independent claim 22.

The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible.  The claim as a whole effects an improvement to another technology or technical field.  These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

The prior art found below taken alone or in combination are deemed relevant to the instant claimed invention but failed to teach or disclose the above noted limitations.  
Dua (US Pub. No. 2015/0339667) discloses a system and method to process a request to authorize payment in a network configured to receive a first transaction authorization request originating from a merchant point-of-sale system and to transmit a transaction approval or decline response.  
Karim (US Pat. No. 8,732,080) discloses a system and method for executing one or more second transactions based on a plurality of customizable business rules.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 


/FP/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        

 March 8, 2021